            Case 1:18-cv-01650-DAD-GSA Document 26 Filed 06/25/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11
         NORBERTO SERNA,                        1:18-cv-01650-NONE-GSA-PC
12
                              Plaintiff,        ORDER ADOPTING FINDINGS AND
13                                              RECOMMENDATIONS, DISMISSING THIS
                   v.                           CASE, WITH PREJUDICE, FOR FAILURE TO
14                                              STATE A CLAIM, AND DIRECTING THE CLERK
         SULLIVAN, et al.,                      OF COURT TO CLOSE THIS CASE
15
                              Defendants.       (DOC. NOS. 19, 21)
16

17

18           Norberto Serna (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983 and Title II of the Americans with
20   Disabilities Act (ADA), 42 U.S.C. § 12132. The matter was referred to a United States
21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22           On April 13, 2020, findings and recommendations were entered, recommending that this
23   case be dismissed due to plaintiff’s failure to state a claim upon which relief may be granted
24   under § 1983 or the ADA. (ECF No. 21.) On May 8, 2020, Plaintiff filed objections to the
25   findings and recommendations.1 (ECF No. 22.)
26

27
     1
      On May 14, 2020, the court granted plaintiff’s request for extension of time to file objections.
     (Doc. Nos. 22, 23.) On May 29, 2020, plaintiff advised the court that he made all of his
28   objections to the findings and recommendations in his May 8, 2020 filing (Doc. No. 24.)

                                                     1
           Case 1:18-cv-01650-DAD-GSA Document 26 Filed 06/25/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   including Plaintiff’s objections, the court finds the findings and recommendations to be supported
 4   by the record and proper analysis.
 5          Accordingly:
 6          1.      The findings and recommendations issued by the Magistrate Judge on April 13,
 7                  2020, are adopted in full;
 8          2.      This action is dismissed, with prejudice, due to plaintiff’s failure to state a claim
 9                  upon which relief may be granted under 42 U.S.C. § 1983 or the ADA; and
10          3.      The Clerk of Court is directed to close this case.
11
     IT IS SO ORDERED.
12

13      Dated:     June 25, 2020
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
